ITEMID: 001-102149
LANGUAGEISOCODE: ENG
RESPONDENT: ALB
BRANCH: CHAMBER
DATE: 2010
DOCNAME: CASE OF GJYLI v. ALBANIA
IMPORTANCE: 4
CONCLUSION: Pecuniary damage - award (Article 41 - Pecuniary damage;Just satisfaction)
JUDGES: Lech Garlicki;Ledi Bianku;Nebojša Vučinić;Nicolas Bratza;Päivi Hirvelä
TEXT: 6. On 9 July 2005 the applicant was dismissed from work. Considering his dismissal arbitrary, he challenged it before the Durrës District Court (“the District Court”). The applicant did not seek an award of pecuniary damage.
7. By a judgment of 27 September 2005, which became final, the District Court found the dismissal void due to a flawed procedure and ordered the applicant’s reinstatement. That judgment was never enforced.
8. In separate proceedings, which were pending before the domestic courts by the time this Court adopted the principal judgment, the applicant sought payment of salary arrears since 9 July 2005.
9. By a decision of 10 November 2009, the Supreme Court found in the applicant’s favour as regards his request for payment of salary arrears. Since the employer had paid the applicant salary arrears for the period between 9 July 2005 and 31 December 2006, the Supreme Court found that the employer had to pay the applicant salary arrears for the period between 1 January 2007 and 23 January 2009, the date on which the applicant had retired.
10. Until 24 March 2010 the applicant had been paid salary arrears in the amount of 931,728 Albanian leks (ALL) for the period between 1 January 2007 and 31 March 2008. To date, the remainder of salary arrears (ALL 1,000,000 for the period between 1 April 2008 and 23 January 2009) has not been paid to the applicant.
